                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                           CR-15-88-GF-BMM

          Plaintiff,

    vs.
                                              ORDER ADOPTING FINDINGS AND
SIOUX SUMMER NECKLACE,                            RECOMMENDATIONS

          Defendant.


      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on April 4, 2019. (Doc. 46.) The United States accused

Defendant Sioux Summer Necklace of violating his conditions of supervised

release by: 1) committing another federal, state, or local crime; 2) committing

another federal, state, or local crime; and 3) consuming alcohol. (Doc. 44 at 2-3.)

Necklace admitted that he had violated the conditions of his supervised release by

consuming alcohol. (Doc. 46.) The Government elected not to present evidence

that Necklace had committed two other crimes. Id.

      Judge Johnston entered Findings and Recommendations on April 5, 2019.

(Doc. 50.) Judge Johnston recommended that the Court revoke Necklace’s

supervised release. Id. at 3. Judge Johnston recommended that the Court commit

Necklace to the custody of the Bureau of Prisons for period of 12 months with no


                                          1
period of supervised release to follow. Id. Judge Johnston recommended that the

supervised release conditions previously imposed be continued. Id.

      Necklace waived his right to object to Judge Johnston’s Findings and

Recommendations. Id. at 3. The Government did not file an objection. The Court

will review Judge Johnston’s Findings and Recommendations for clear error. See

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Necklace’s violation represents a serious breach of the Court’s

trust. A custodial sentence of 12 months with no term of supervised release to

follow, is a sufficient, but not greater than necessary sentence.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 50) is ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Sioux Summer Necklace is

sentenced to 12 months in custody with no term of supervised release to follow.

      DATED this 10th day of April, 2019.




                                           2
